OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claims 12 and 19; 
Replaced Claims 10 and 17 with the following claims: 
--      10.	     A microelectronic device package structure comprising: 
a substrate comprising a first portion and a second portion; 
a die comprising an integrated circuit, wherein the die is on a first side of the first portion of the substrate; 
an inductor, wherein the inductor is at least partially embedded within the substrate; and 
a substrate openings extending vertically through the substrate between the first portion and the second portion, wherein the substrate openings is adjacent a sidewall of the inductor, wherein a board comprises a board opening extending vertically through the board, wherein the board opening is aligned with the substrate opening.
17.	A method of fabricating a microelectronic package structure, comprising:
forming an inductor within a substrate, wherein the inductor is at least partially embedded within the substrate;
attaching a die on a surface of the substrate;
	forming a substrate opening extending one or more openings vertically through the substrate, wherein the substrate opening is between a first portion of the substrate and a second portion of the substrate, wherein the inductor is within the first portion of the substrate and is within a footprint of the die;
attaching a board on the substrate; and
forming a board opening through the board, wherein the board openings is aligned with the substrate opening.		--
Authorization for this examiner’s amendment was given in a telephone interview with Kathy J. Ortiz on May 03, 2022.
Allowance Subject Matter
Claims 1-11 and 13-18 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,230,944 to Lambert et al, does not anticipate or suggest such limitations as: “a board electrically coupled to the second side of the substrate; and an opening between the first portion and the second portion of the substrate, wherein the opening extends vertically from the first side of the substrate to a first side of the board, and wherein the opening is adjacent a sidewall of the inductor” (as applied to Claim 1); “a substrate openings extending vertically through the substrate between the first portion and the second portion, wherein the substrate openings is adjacent a sidewall of the inductor, wherein a board comprises a board opening extending vertically through the board, wherein the board opening is aligned with the substrate opening” (as applied to Claim 10); and “forming a substrate opening extending one or more openings vertically through the substrate, wherein the substrate opening is between a first portion of the substrate and a second portion of the substrate, wherein the inductor is within the first portion of the substrate and is within a footprint of the die; attaching a board on the substrate; and forming a board opening through the board, wherein the board openings is aligned with the substrate opening” (as applied to Claim 17), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 01/18/2021, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 11, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815